DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	 Claims 1, 4-8, 11-15, 18, 20  are presented for the examination. Claims 2, 3, 9, 10, 16, 17, 19 are canceled. 
                                                       
                                                   Claim Rejections -35 USC § 103 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
 
2. 	Claims 1, 8, 15 are rejected under 35 U.S.C. 103 as being unpatentable over West(US 20140366045 A1) in view of SAKAI(US 20170060798 A1) and further in view of Dundon(US 6253257 B1)  

As to claim 1, West teaches loading into memory a first application programming interface (API) set schema( A base API set schema may be loaded into system memory at boot time with an associated set of host base binaries, para[0008], ln 3-10),
 (API) set schema that associates an API set contract with a first host binary( loading a base API set schema into system memory at a first time, said base API set schema further comprising: a set of base API contracts and, for each said base API contract, a set of associated host binaries, para[0009], ln 4-14), the API set contract defining a set of APIs(  API Set Contract An API set contract is an API set name corresponding to a declared set of API interfaces (functions) exported by the API set, para[0023], ln 2-3/ the value may be a white-space separated list of API set contract aliases referring to the latest API set version. The alias may be specified as a fully-qualified name as well, para[0075]); 
loading into the memory a second API set schema ( A set of API set schema extensions binaries may also be loaded into system memory at boot time, para[0008]), second API set schema that associates the API set contract with a second different host binary( API set schema extensions further comprising: a set of extension API contracts and, for each said extension API contract, a set of associated extension binaries, para[0009], ln 10-20),
 the API set contract to an associated host binary file( a set of base API contracts and, for each said base API contract, a set of associated host binaries, para[0009], ln 4-14). 
West does not teach receiving an API call including a request to resolve  the API set contract to an associated host binary file, evaluating a runtime context of the API call to determine an application identifier for an application that initiated the request to resolve the API set contract ; selecting the first API set schema to resolve the request based on the application identifier. However, Sakai teaches receiving an API call including a request to resolve  the API set contract; evaluating a runtime context of the API call to determine an application identifier for an application that initiated the request to resolve the API set contract; selecting the first API set schema to resolve the request based on the application identifier( The job control library 204 is a library comprising an API (Application Program Interface) for executing a print job or a scan job. The application 208 uses this API when performing control of various jobs. The USB control library 205 is a library provided with various APIs for controlling the USB devices 116 connected to the USBH I/F control unit 105, para[0037], ln 1-10/ Upon receiving an API call from the application 208, in step S601, the control right management unit 211 in the USB control library 205 identifies the application identifier of the application that is the call source. In step S602, the control right management unit 211 determines whether the application identifier of the call source application is registered in an application management table (FIG. 7) that the USB control library 205 is holding, para[0061] to para[0062]/ n step S602, the control right management unit 211 determines whether the application identifier of the call source application is registered in an application management table (FIG. 7) that the USB control library 205 is holding, para[0060]/ In step S802, the control right management unit 211 determines whether the application identifier of the application that was identified in step S801 is included in the application management table 700.  If included in the application management table 700 is determined (YES in step S802), the processing proceeds to step S803, para[0072]/ If it is determined that the call source application is not registered in the application management table 700 (NO in step S1602), the processing proceeds to step S1603, and if it is determined that it is registered (YES in step S1602), the processing proceeds to step S1605… In step S1606, the USB control unit 209 executes the called API processing normally, para[0118], ln 1-10/ selecting the first API set schema to resolve the request based on the application identifier when the application identifier is registered, the USB control unit 209 of USB control library 205 executes the called API processing normally as described above  ).
It would have been obvious to one of the ordinary skill in the art before the effective filling date of claimed invention was made to modify the teaching of West with Sakai to incorporate the feature of receiving an API call including a request to resolve  the API set contract to an associated host binary file, evaluating a runtime context of the API call to determine an application identifier for an application that initiated the request to resolve the API set contract ; selecting the first API set schema to resolve the request based on the application identifier because this allows the application framework and each library can uniquely identify an application based on an application identifier. 
West and Sakai do not teach executing elements of a first host binary instead of a second host binary responsive to determining that the API call was placed by a first application; . However, Dundon teaches executing elements of a first host binary instead of a second host binary responsive to determining that the API call was placed by a first application;  (a remote library or library set 136 and API 138 in the remote node 132 is available to the remote environment to support API functions[ elements] in the remote node 132, col 4, ln 45-50/This is accomplished by linking the application with a separate library that provides a dynamic API mapping facility. A function[elements] in this library is invoked when the application begins execution. The application's system is scanned to determine which libraries are available, col 2, ln 10-15/FIG. 3 is a block diagram illustrating the process by which one embodiment of the present invention identifies or determines which libraries are required by the invoked API. If an environmental variable is set 300, the remote node 132 determines whether the API[API call] is in the first (full-capability or runtime) or second (remote) program environment[first/second application]. This is depicted in block 302. Next, based on the determined program environment, a default library is set up, as shown in block 304. Then, the present invention attempts to load each library in the library list (in this case, the default library list) by scanning the remote node 132 to detect and select libraries that are available, as depicted in block 308, col 5, ln 5-18/executing elements of a first host binary instead of a second host binary responsive to determining that the API call was placed by a first application; and executing elements of the second different host binary instead of the first host binary responsive to determining that the API call was placed by a second application since the library is selected to execute the function of library and if the AIP call is belonged the first program, the first library is selected to execute or if the AIP call is belonged to the second program , another library is selected to execute as described above ). 
It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention was made to modify the teaching of West and Sakai with Dundon to incorporate the feature of executing elements of a first host binary instead of a second host binary responsive to determining that the API call was placed by a first application  because this allows a single binary application to transparently work with different libraries that provide a common or overlapping API set. 
 As to claims 8, 15, they are rejected for the same reason as to claim 1 above.

3. Claims 4, 11, 18 are rejected under 35 U.S.C. 103 as being unpatentable over  West(US 20140366045 A1) in view of SAKAI(US 20170060798 A1)  in view of Dundon(US 6253257 B1)  and further in view of Gardner(US 7272832 B2). 

As to claim 4,  West, Sakai and Dundon do not teach the first host binary and the second host binary are executables of same-type subsystems that share a base operating system in a computing device. However, Gardner teaches the first host binary and the second host binary are executables of same-type subsystems that share a base operating system in a computing device( support to allow operating system-specific loaders to load operating system domain images; domain kernel debugger support; SPGS debugger; platform machine check handling; EFI, PAL/SAL, and APCI runtime support (or emulation of) for domains; support for multiple SPGS binaries running in the same system; and support for multiple domains under control of a single SPGS. V. Secure User Processes, col 19, ln 25- 35/ SPK 36 include a secure platform interface (SPI) 56 and a non-privileged ABI 58, col 4, ln 15-20).
 It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention was made to modify the teaching of  West, Sakai and Dundon with Gardner to incorporate the feature of the first host binary and the second host binary are executables of same-type subsystems that share a base operating system in a computing device because this provides a new secure operating system architecture to provide protection of secret user process data, and to prevent unauthorized access to such data, including unauthorized access by other users and a system administrator (or root user).
 As to claims 11, 18, they are rejected for the same reason as to claim 4 above.

4. 	Claims 5, 12 are rejected under 35 U.S.C. 103 as being unpatentable West(US 20140366045 A1) in view of SAKAI(US 20170060798 A1)  in view of Dundon(US 6253257 B1) and further in view of Parikh(US 6421058 B2).

 As to claim 5,  West, Sakai and Dundon do not teach the first host binary and the second host binary are graphics subsystems. However, Parikh teaches the first host binary and the second host binary are graphics subsystems(Various application programming interfaces (APIs) and application binary interfaces (ABIs) have been developed in the past for the purpose of enabling graphics application programmers to control the operation of a graphics chip provided in a graphics system, col 2, ln 15-20). 
It would have been obvious to one of the ordinary skills in the art before the effective filling date of the claimed invention was made to modify the teaching of Cairns , Dundon and Subbarayan with  Parikh to incorporate the feature of the first host binary and the second host binary are graphics subsystems because this is possible to interact with exciting 3D animations and simulations on relatively inexpensive computer graphics systems in your home or office. 
As to claim 12, it is rejected for the same reason as to claim 5 above.  
 
                                           Allowable Subject Matter 
5.	Claims  6, 7, 13 , 14, 20  are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to the argument: 

6.	Applicant amendment filed on 05/06/2022 has been considered but they are not persuasive: 


Applicant argued in substance that : 
 (1) “ The Applicant respectfully submits that the cited references fail to disclose at least the above combination of features (which are substantially similar to those originally recited in in claims 2 and 3, the combination of which the Office has indicated as potentially allowable). 
 
7.	 Examiner respectfully disagreed with Applicant's remarks:
               As to the point (1),  Scope of claims changed by deleting some feature of “executing elements of  the first host binary instead of a second host binary responsive to determining that the API call was placed by a first the application; and executing elements of the second different host binary instead of the first host binary responsive to determining that the API call was placed by a second application” which required further consideration and search. 

 Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

                                       
                                                                      Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LECHI TRUONG whose telephone number is ( 571) 272-3767.  The examiner can normally be reached on 10-8PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor,   SAM SOUGH can be reached on ( 571) 272-6799   . The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR of Public PAIP. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIP system, contact the Electronic Business Center (EBC) at 866-217-9197(toll-free).
/LECHI TRUONG/            Primary Examiner, Art Unit 2194